Citation Nr: 1714492	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  15-23 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney problems.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastric reflux and chronic constipation.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include a disability manifested by adjustment related symptoms.

5.  Entitlement to service connection for residuals of an eye injury.

6.  Entitlement to service connection for diabetes.

7.  Entitlement to service connection for bilateral foot fungus.

8.  Entitlement to service connection for prostate enlargement.

9.  Entitlement to service connection for glaucoma.

10.  Entitlement to service connection for a disability manifested by muscle and joint pain.

11.  Entitlement to service connection for increased cholesterol.

12.  Entitlement to nonservice-connected disability pension benefits.

13.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1953 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that in subsequent correspondence the Veteran asserted, in essence, that his claims should be adjudicated on the basis of clear and unmistakable error (CUE).  A review of the record, however, reveals no prior adjudications involving these claims for which such adjudication is applicable.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to nonservice-connected disability pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service.

2.  A disability manifested by kidney problems was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service.

3.  A gastrointestinal disorder, to include gastric reflux and chronic constipation, was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service.

4.  An acquired psychiatric disorder, to include a disability manifested by adjustment related symptoms, is not demonstrated by the evidence of record.

5.  Residuals of an eye injury were not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service.

6.  Diabetes was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service.

7.  Bilateral foot fungus was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service.

8.  A disability manifested by prostate enlargement was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service.

9.  Glaucoma was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service.

10.  A disability manifested by muscle and joint pain was not manifest during active service; and, the preponderance of the evidence fails to establish that any such present disability is etiologically related to service.

11.  Increased cholesterol is not a disability for VA compensation purposes.

12.  The Veteran has not established service connection for any disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for kidney problems have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a gastrointestinal disorder, to include gastric reflux and chronic constipation, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder, to include a disability manifested by adjustment related symptoms, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for residuals of an eye injury have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

7.  The criteria for service connection for bilateral foot fungus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for prostate enlargement have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

9.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

10.  The criteria for service connection for a disability manifested by muscle and joint pain have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

11.  The criteria for service connection for increased cholesterol have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

12.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in March 2010, October 2010, and May 2012.  The Veteran has not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes VA treatment and examination reports, non-VA (private) treatment records, statements in support of the claims, and limited service records.  The Board notes that the Veteran's service treatment records are unavailable, and the record indicates that they were lost due to fire at a government facility.  In such cases, there is a heightened duty to assist the Veteran in developing the evidence that might support his claim, which includes the duty to search for alternative medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The Veteran was provided notification as to this matter, including in October 2010, and VA is shown to have taken sufficient efforts to assist him in obtaining alternative records to substantiate his claims.  

In his January 2010 application for VA benefits the Veteran reported that he was not receiving Social Security Administration (SSA) disability benefits.  In that application he also asserted that service connection was warranted for the issues on appeal due to his exposure to Agent Orange or other herbicides, to asbestos while living and working in old buildings, to mustard gas while living and working in old buildings, and to ionizing radiation from atmospheric testing on March 16, 1953.  However, he provided inconsistent information in that application indicating that his kidney problems, high blood pressure, eye injury, diabetes, prostate enlargement, increased cholesterol, glaucoma, and pain in muscles and joints were onset many years after service.  In subsequent statements he asserted he had developed disabilities as a result of lead exposure and as a result of an inappropriate comment purported to have been expressed during his induction examination.  The Veteran was requested to provide additional specific information as to these claims, but his responses did not include sufficient information identifying any specific event, injury, or disease during active service that is verified or verifiable.  

The available service records show the Veteran had service from March 1953 to March 1955 as a light weapons infantryman and that his most significant duty assignment was with Company I, 38th Infantry, at Fort Lewis, Washington.  He had no foreign or sea service and received no wounds as a result of action with enemy forces.  He is not shown to have had duties or service known to have involved exposure to herbicides or mustard gas nor to have been physically present during atmospheric testing on March 16, 1953.  In correspondence received by VA in December 2010 and June 2016 the Veteran reported, in essence, that he had no additional information to provide in support of his claims.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Although the Veteran has asserted that he has physical and mental problems as a result of service, the Board finds he has not provided sufficient information such that any present disabilities may be reasonably attributed to any specific event, injury, or disease during active service.  His exposure, to some extent, to asbestos and lead during service are consistent with the circumstances of his service.  However, his claims do not involve cancer or mesothelioma for which VA has recognized as related to asbestos exposure.  His claims as to other present disabilities as a result of such exposure or as due to unverifiable events during service are found to be not credible due to inconsistency with the overall evidence of record including his own statements during private medical treatment.  The Board notes that the available medical records include mental status evaluations without acquired psychiatric disorder diagnoses and indicate hypertension, gastrointestinal disorders, residuals of an eye injury, diabetes, foot fungus, prostate enlargement, glaucoma, and disabilities manifested by muscle and joint pain were onset many years after service.  Therefore, an examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).

Certain chronic diseases, including arthritis, diabetes mellitus, cardiovascular-renal disease and hypertension, and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

The Veteran contends that he has hypertension, kidney problems, a gastrointestinal disorder including gastric reflux and chronic constipation, an acquired psychiatric disorder including due to adjustment related symptoms, residuals of an eye injury, diabetes, bilateral foot fungus, prostate enlargement, glaucoma, a disability manifested by muscle and joint pain, and increased cholesterol as a result of service.  He also contends that he had disabilities due to an upset stomach, gastric reflux, and constipation onset in March 1953 with treatment beginning in 1979, kidney problems onset in 1999, high blood pressure onset in 1999, an eye injury in 1970, diabetes onset in 1999, foot fungus onset in March 1953 with treatment beginning in 1978, prostate enlargement onset in 2008, increased cholesterol onset in 1992, glaucoma onset in 2009, and pain in muscle and joints onset in 1980.  He reported having had psychiatric disorder symptoms with disability beginning in March 1953, but only identified treatment for memory problems from 1980 to 2009.  He reported he was exposed to herbicides without indication of any present disability associated with that exposure.  He stated he had adjustment related problems due to mustard gas and ionizing radiation exposure.  He also stated that he had adjustment related problems, diabetes, an eye injury, foot fungus, gastric reflux and constipation, glaucoma, high blood pressure, increased cholesterol, kidney problems, muscle and joint pain, and prostate enlargement as a result of asbestos exposure.  

Private medical records show the Veteran sustained a post-service injury to the right eye in 1970 as a result of gunshot fragments.  A May 1993 report noted he had a one and a half year history of constipation and occasional nausea and that he was advised to avoid milk and milk products.  A February 1994 report noted epigastric pain consistent with gastritis and non-ulcer dyspepsia.  Records dated in May 1995 a two and a half year history of diabetes mellitus and a six month history of treatment for gastroesophageal reflux disease (GERD).  It was noted that his medical history at that time did not include hypertension.  A March 2001 report noted a two year history of hypertension.  Subsequent records note the onset and/or treatment for prostate disorders, onychomycosis, kidney stones, glaucoma, and muscle and joint pain without opinion as to etiology.  Mental status evaluations were normal and the records are negative for diagnosis of an acquired psychiatric disorder.

Based upon the evidence of record, the Board finds that hypertension, kidney problems, a gastrointestinal disorder including gastric reflux and chronic constipation, an acquired psychiatric disorder including due to adjustment related symptoms, residuals of an eye injury, diabetes, bilateral foot fungus, prostate enlargement, glaucoma, and a disability manifested by muscle and joint pain were not manifest during active service.  The preponderance of the evidence also fails to establish that any such present disability is etiologically related to service.  The Board further finds that increased cholesterol is not a disability for VA compensation purposes.  Similarly, mental disorder symptoms manifest without developing into a chronic diagnosable entity or disease and personality disorders are not disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(b), (c); Degmetich, 104 F.3d 1328; Brammer, 3 Vet. App. 223.

The Veteran's statements as to having disabilities, such as a chronic gastrointestinal disorder and a chronic foot fungus disorder, that were manifest during service and that continued after service are not credible due to inconsistency with the other evidence of record.  In fact, his private treatment records show his eye injury was incurred as a result of trauma after service in 1970 and that his present hypertension, diabetes, chronic gastrointestinal disorders, chronic kidney disorder, foot fungus, prostate disorders, glaucoma, and muscle and joint pain developed many years after years.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Board also notes that the lay statements provided by the Veteran's family members in support of the claims do not purport to have been based upon any actual knowledge of events or observations during or for many years after his discharge from service.

Consideration has been given to the Veteran's personal assertion that he has present disabilities as a result of service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The matters at issue are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Veteran is competent to report observable symptoms; however, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to these disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for the claimed disorders is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's service connection claims.

TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  A Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2016).

The Veteran has not established service connection for any disability.  Therefore, entitlement to a TDIU is not warranted.  The appeal is denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for kidney problems is denied.

Entitlement to service connection for a gastrointestinal disorder, to include gastric reflux and chronic constipation, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include a disability manifested by adjustment related symptoms, is denied.

Entitlement to service connection for residuals of an eye injury is denied.

Entitlement to service connection for diabetes is denied.

Entitlement to service connection for bilateral foot fungus is denied.

Entitlement to service connection for prostate enlargement is denied.

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for a disability manifested by muscle and joint pain is denied.

Entitlement to service connection for increased cholesterol is denied.

Entitlement to a TDIU is denied.


REMAND

A remand is required for an additional VA examination to ascertain the current severity and manifestations of the Veteran's claimed disabilities for pension purposes.  

VA improved (nonservice-connected) pension benefits is payable to certain veterans who are permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  There are threshold service and income requirements.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. § 3.3(a)(3) (2016) (requiring service of 90 days or more during a period of war and net worth and annual income below a certain amount). 

In this case, the Veteran has asserted that he is unemployable due to physical and mental disabilities.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's claimed disabilities for pension purposes.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to assess his claimed disabilities for pension purposes.  All necessary tests and studies must be conducted.  

2.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


